                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                                 WILLIAM S. HABDAS, ESQ.
                                                            2    Nevada Bar No. 13138
                                                                 AKERMAN LLP
                                                            3    1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            4    Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                            5    Email: darren.brenner@akerman.com
                                                                 Email: william.habdas@akerman.com
                                                            6
                                                                 Attorneys for Bank of America, N.A.
                                                            7

                                                            8
                                                                                              UNITED STATES DISTRICT COURT
                                                            9
                                                                                                       DISTRICT OF NEVADA
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   BANK OF AMERICA, N.A.                                Case No. 3:16-cv-00135-MMD-CBC
                      LAS VEGAS, NEVADA 89134




                                                            12                                Plaintiff,
AKERMAN LLP




                                                                                                                      MOTION TO EXTEND DISPOSITIVE
                                                            13   vs.                                                  MOTION DEADLINE
                                                            14   NORTH TRUCKEE TOWNHOMES                              (SECOND REQUEST)
                                                                 HOMEOWNERS ASSOCIATION; and E.
                                                            15   ALAN TIRAS,
                                                            16                                Defendants.
                                                            17

                                                            18          Plaintiff Bank of America, N.A. (BANA), by and through the undersigned counsel, hereby

                                                            19   submits this motion and order to extend the dispositive motion deadline currently set for January 2,

                                                            20   2019. BANA requests to extend the dispositive motion deadline thirty (30) days to February 1,

                                                            21   2019. The parties are extremely close to settling this case. BANA believes it would be a waste of

                                                            22   resources to draft and prepare motions when settlement is almost assured. This motion is filed

                                                            23   without North Truckee Townhomes Homeowners Association's consent because counsel for BANA

                                                            24   was unable to reach counsel for North Truckee, likely due to the holidays, but upon information and

                                                            25   belief, BANA believes counsel for North Truckee would stipulate to the second extension requested.

                                                            26   …

                                                            27   …

                                                            28   …
                                                            1           BANA believes the above facts demonstrate the required good cause and excusable neglect

                                                            2    for the extension.

                                                            3           DATED this 2nd day of January 2019.
                                                            4                                             AKERMAN LLP
                                                            5                                             /s/ William S. Habdas
                                                                                                          Darren T. Brenner, Esq.
                                                            6                                             Nevada Bar No. 8386
                                                                                                          William S. Habdas, Esq.
                                                            7                                             Nevada Bar No. 13138
                                                                                                          1635 Village Center Circle, Suite 200
                                                            8                                             Las Vegas, Nevada 89134
                                                            9                                             Attorneys for Plaintiff Bank of America, N.A.
                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                                                           ORDER
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12          IT IS SO ORDERED:
AKERMAN LLP




                                                            13                                     _________________________________________
                                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                                            14

                                                            15                                              January 3, 2019
                                                                                                   DATED: _________________________________
                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                              2
                                                            1                                   CERTIFICATE OF SERVICE
                                                            2
                                                                       I HEREBY CERTIFY that I am an employee of Akerman LLP, and that on this 2nd day of
                                                            3
                                                                 January, 2019, and pursuant to FRCP 5, I caused to be served via the CM-ECF electronic filing
                                                            4
                                                                 system a true and correct copy of the foregoing PLAINTIFF BANK OF AMERICA, N.A.'S
                                                            5

                                                            6    MOTION TO EXTEND DISPOSITIVE MOTION DEADLINE, to the following:

                                                            7    Thomas E. McGrath
                                                                 TYSON & MENDES, LLP
                                                            8    8275 South Eastern Avenue, Suite 115
                                                                 Las Vegas, Nevada 89123
                                                            9    Email: tmcgrath@tysonmendes.com

                                                            10   Attorneys for North Truckee Townhomes
                                                                 Homeowners Association
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                                 /s/ Tracey Wayne
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                 An employee of AKERMAN LLP
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28


                                                                                                             3
